Citation Nr: 1317797	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  06-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an earlier effective date for the award of service connection for residuals of a pilonidal cystectomy, to include a question of whether a May 20, 1953, RO rating decision denying service connection for residuals of a pilonidal cystectomy is final.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION


The Veteran served on active duty from March 1951 to November 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO reopened what was then construed as a previously denied claim for service connection for residuals of a pilonidal cystectomy, as well as granted service connection and assigned an initial 10 percent rating for the disability, effective December 21, 2004.  In June 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006.

In February 2009, the Veteran and his daughter testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

In a March 2009 decision, the Board, inter alia, denied an effective date earlier than December 21, 2004 for the award of service connection for residuals of a pilonidal cystectomy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

In a January 2011 decision, the Board, inter alia, determined that the proper effective date was December 21, 2003 (by operation of 38 C.F.R. § 3.114), but denied any earlier effective date for the award of service connection for residuals of a pilonidal cystectomy.  The Veteran appealed this decision to the Court.  In June 2012, the Court granted a JMR filed by representatives for both parties, vacating the Board's decision to the extent that it denied an effective date earlier than December 1, 2003, and remanding the claim to the Board for further proceedings consistent with the JMR.

The Board notes that the Veteran was previously represented by Disabled American Veterans.  In October 2010, the Veteran indicated that he was now represented by The American Legion, as reflected in a VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative).  In February 2012, the Veteran changed his representative to the Veterans of Foreign Wars of the United States, as reflected in a VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative), and that organization has since provided argument on his behalf, in March 2013.  The Board recognizes the change in representation.

As regards characterization of the appeal, the Board notes that, in the JMR, the parties raised a question pertaining to the finality of a May 20, 1953, rating decision-a matter which had previously been y argued before the Board.  After reviewing the JMR contents in light of the applicable law and regulations, the Board has rephrased the issue on appeal as reflected on the title page.

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

The Board's decision addressing the question of finality of the May 20, 1953 rating decision is set forth below.  The underlying claim of entitlement to an earlier effective date for the award of service connection for residuals of a pilonidal cystectomy is addressed in the remand following the order; this matter is being remanded to the RO ,via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  The Veteran filed a claim for service connection for residuals of pilonidal cystectomy in December 1952, which is within one year of the date of his discharge from service on November 30, 1952.

3.  In an unappealed May 20, 1953, rating decision, the RO denied a claim for service connection for residuals of a pilonidal cystectomy on the basis that the Veteran underwent remedial surgery for a constitutional or developmental abnormality; the RO's determination was based solely upon review of a discharge examination report recording a history of pilonidal cystectomy in service.

4.  On May 21, 1953, the RO notified the Veteran of the denial of his claim of service connection for residuals of a pilonidal cystectomy.

5.  On May 22, 1953, the RO received service treatment records (STRs) forwarded by a VA medical facility reflecting that the Veteran underwent excision of pilonidal cyst in service which, by history, had required drainage procedures prior to service but not excision.

6.  As a result of the receipt of additional, pertinent STRs on May 22, 1953, the Veteran is entitled to readjudication of the claim denied on May 20, 1953, which remained pending until the RO's June 2005 service connection award.


CONCLUSION OF LAW

The May 20, 1953 rating decision in which the RO denied service connection for residuals of a pilonidal cystectomy is not final.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2012); 38 C.F.R. § 3.333 (1949).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Given the favorable disposition of the Board's determination regarding the finality of the May 20, 1953 rating decision, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 

II.  Analysis

The law governing effective dates provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i) (2012).  An exception is extended to claims filed within one year of the date of discharge or release from service wherein the effective date of such award is the day following the discharge from release.  38 U.S.C.A. § 5110(b)(1) (West 2002). 

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r). 

The basic facts in this case may be briefly summarized.  The Veteran served on active duty from March 1951 to November 30, 1952.  After active duty discharge, he was released to control of the Army National Guard (ANG).

In December 1952, the Veteran filed a claim for service connection for residuals of pilonidal cyst, at which time he described surgical treatment in October 1952.

Thereafter, the RO's STR requests did not disclose any treatment records for pilonidal cyst.  The available records included the report of an October 1949 ANG enlistment examination which did not disclose a pilonidal cyst disorder.  There was also the report of a  November 1952 active duty separation examination which recorded a history of the Veteran having undergone pilonidal cystectomy at Castle Air Force Base (CAFB) in 1952.

By letter dated April 21, 1952, the RO informed the Veteran that it had no records of his pilonidal cyst surgery, and requested additional details of his treatment.

In a letter self-dated May 1, 1953, the Veteran described undergoing pilonidal cyst surgery at CAFB on October 1, 1952.

On May 18, 1953, the Veteran submitted a statement from a service mate corroborating his report of undergoing pilonidal cyst surgery at CAFB in October 1952.

Also on May 18, 1953, the VA Eligibility, Medical Division section sent the RO adjudication division a "REFERENCE SLIP" (VA Form 3230) which stated as follows:

Subject veteran is presently referred for [outpatient treatment] under the provisions of TB 10A-303.  VA Form 10-2731 to follow.  Veteran submitted attached clinical records in compliance with your letter dated 4-21-53.

On May 20, 1953, the RO issued a rating decision denying service connection for pilonidal surgery - "REMEDIAL SURGERY" due to a constitutional or developmental abnormality which was not a disability under the law.  The RO described the "Facts" as follows:

Induction examination not available.  Service records of treatment not available.  Examination of discharge noted Pilonidal cystectomy, not symptomatic.  Affidavits of comrades have been considered.

By letter dated May 21, 1953, the RO notified the Veteran of the denial of his service connection claim for residuals of pilonidal cystectomy on the basis that pilonidal cyst was not considered a disability under VA law.

On May 22, 1953, the RO date-stamped as received a DD Form 481 (Clinical Record Cover Sheet) reflecting that the Veteran underwent excision of pilonidal cyst on October 1, 1952.  An accompanying clinical record notes that the Veteran had a 5-year history of pilonidal cyst which required occasional drainage due to infections, but no history of excision.  This document had been date-stamped as received by the medical division on May 11, 1953.

On June 2, 1953, the RO received a VA Form 10-2731 from the medical eligibility division.  The Veteran's application for treatment was subsequently approved.

The next relevant communication from the Veteran is a new claim received on December 21, 2004.  Although the RO initially denied what was then construed as the Veteran's request to reopen the previously denied claim for service connection for residuals of pilonidal cystectomy, the RO later reopened the claim and granted service connection in a June 2005 rating decision.  Pursuant to 38 C.F.R. § 3.400(q)(1)(ii), (r), the RO assigned an effective date of December 21, 2004, the date of receipt of the new claim. 

The Veteran argues that his service connection award should extend to the day following the discharge from release pursuant to 38 U.S.C.A. § 5110(b)(1).  It is noted that the RO's receipt of additional pertinent STRs two days after its May 20, 1953, rating decision required a readjudication of his initial claim filed in December 1952 and precluded finality of the May 1953 rating decision.

During the Veteran's February 2009 Board hearing, the Veteran testified that he did not know how to appeal the May 1953 denial of service connection.  He also explained that he did not file a claim again prior to December 21, 2004, because he was receiving satisfactory health care for his disability through his employer's health insurance. 

At the outset, the Board notes that the Veteran does not dispute that he did not appeal the RO's May 20, 1953 rating decision.  Generally, the failure to appeal an RO adjudicative action renders that decision final and not subject to reopening absent new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 3.156, 20.302(a), 20.113.

However, exceptions to finality of decisions exist.  For example, under the current version of 38 C.F.R. § 3.156(b), any interim submission of evidence before expiration of the appeal period are considered part of the original claim and require adjudication.  The claim remains open until such an adjudication is rendered.  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  Additionally, under current 38 C.F.R. § 3.156(c), a prior claim will be reconsidered when relevant STRs, which had existed at the time of a prior final decision but had been lost or misplaced due to no fault of the Veteran, are obtained by VA.

Here, the outcome of this case depends, in part, upon when the RO received the DD Form 481 (Clinical Record Cover Sheet) reflecting that the Veteran underwent excision of pilonidal cyst on October 1, 1952.  This document is date stamped as received by the VA Eligibility Group, Medical Division on May 11, 1953-which is prior to the May 20, 1953 RO rating decision.  However, as noted in the JMR, the Court has described RO divisions and VA medical centers as separate entities for purposes of establishing when a document was received by the RO for adjudication purposes.  See Lynch v. Gober, 11 Vet. App. 22, 29-30 (1997) (Lynch I), vacated and remanded by Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (Lynch II), reinstated in pertinent part by Lynch v. West, 12 Vet. App. 391, 394 (1999) (Lynch III).  Thus, the RO's adjudication on May 20, 1953, cannot be deemed to have included review of the DD Form 481 based solely on the fact of medical division receipt on May 11, 1953.

The record also reflects that, on May 18, 1953, the medical division sent the RO a memorandum which "attached" clinical records-which would appear to be the DD Form 481 in question.  Thus, the RO adjudicative division likely received the DD Form 481 two days prior to its May 20, 1953 denial.

Here, the Board cannot find, on this record, that the RO adjudicator on May 20, 1953, had benefit of review of the DD Form 481 in denying the claim.  In this respect, the wording of the May 20, 1953, rating decision does not identify this document, specifically states that service records of treatment are not available, and only references the notations on the discharge examination.  Additionally, the DD Form 481 is officially date-stamped May 22, 1953-which is 2 days after the May 20, 1953 denial.  On this record, the Board must conclude that the DD Form 481 had been in transit to the RO adjudicator but had not been reviewed by the RO adjudicator at the time of the May 20, 1953 denial.

The law extant in 1953 included specific regulations dealing with the receipt of additional evidence within an appeal period.  The provisions of 38 C.F.R. § 3.333 (1949), entitled Submission of additional evidence within the appeal period, stated as follows:

Additional material and pertinent evidence may be submitted within the appeal period, and if submitted, will be considered by the rating agency of original jurisdiction and an appropriate determination made.  The submission of additional evidence will not extend the period in which an appeal may be taken.  The appeal period in any event begins to run as to the date of notice of the initial decision.

Notably, the term "will" is a mandatory and not a discretionary term.  Thus, under that regulation, the RO in 1953 was required to reajudicate claims within an appeal period upon receipt of "material and pertinent evidence."  The DD Form 481, which documented the circumstances of the Veteran's pilonidal cyst before and during service, would clearly meet the "material and pertinent evidence" standard in effect in 1953.  Thus, after the May 20, 1953 rating decision, the RO was required to readjudicate the claim but failed to do so.

The provisions of 38 C.F.R. § 3.333 and other relevant provisions at that time did clearly not spell out the finality effects when a claim was not readjudicated.  However, the same concept is described in the current version of 38 C.F.R. § 3.156(b) which, according to the holding in Jennings, precludes finality of an RO rating decision until the next final adjudication - which is the June 2005 rating decision in which the RO reopened and granted the claim for service connection for residuals of a pilonidal cystectomy, and assigned a 10 percent rating effective December 21, 2004.  

Thus, the Board concludes that the RO's May 20, 1953, rating decision did not become final due to the receipt of material and pertinent evidence within the appeal period which required a readjudication of the claim.  Notably, the same result would ensue by application of the current version of 38 C.F.R. § 3.156(c), which requires RO readjudication of a claim after a final decision when pertinent missing STRs are added to the record-particularly when, as here, the Veteran identified the specific date and facility of his pilonidal cystectomy to the RO prior to the May 20, 1953, rating decision.  

As the Veteran filed the claim for service connection residuals of pilonidal cyst within one year of his discharge from service, and that claim was still pending when the RO ultimately awarded service connection in 2005,the effective date of award is either the day following the discharge from release, or the date entitlement arose.  See 38 U.S.C.A. § 5110(a), (b)(1).  The Board addresses this remaining aspect of the appeal in the remand following this decision.



ORDER

As the May 20, 1953 rating decision in which the RO denied service connection for residuals of a pilonidal cystectomy is not final, to this extent only, the appeal is granted.


REMAND

As addressed above, the Board has found that the Veteran's initial application for service connection for residuals of a pilonidal cystectomy has remained pending since the original application filed in December 1952.  As the Veteran filed his claim within one year of discharge from service, the effective date of award is either the day following the discharge from release, or the date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1).  

In previous adjudicative actions leading to this appeal, the RO determined that the Veteran's entitlement to service connection for residuals of pilonidal cystectomy could not be considered as a matter of law by operation of 38 C.F.R. § 3.400(q)(1)(ii), (r) (assigning an effective date based upon the date of receipt of the new claim after a prior final denial).  The Board's decision has removed the barrier of a prior final denial.  

As a result, the RO must adjudicate for the first time whether the Veteran, on a factual and legal basis, may be awarded service connection for residuals of a pilonidal cystectomy for any time extending back to November 31, 1952.  It would be potentially prejudicial to the Veteran for the Board to address any issue not previously considered and developed by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the RO).  Cf. Hickson v. Shinseki, 23 Vet. App. 394 (2010) (noting that, when a Board reopens a claim after the RO has denied reopening the same claim, the matter must generally be returned to the RO for consideration of the merits).  Thus, the Board remands the issue of entitlement to an earlier effective date for the award of service connection for residuals of a pilonidal cystectomy for additional adjudicative actions.

To ensure that all due process requirements are met, and that the record the record is  complete, prior to adjudicating the underlying claim for earlier effective date, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization, to obtain all outstanding, pertinent private records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for an earlier effective date for the award of service connection for residuals of a pilonidal cystectomy in light of the Board's factual and legal determination that the Veteran's service connection claim has been pending since an application for service connection benefits was filed in December 1952, and in light of all pertinent evidence and legal authority. 

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative (The American Legion) an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


